Title: To James Madison from Samuel Latham Mitchill, 22 August 1808
From: Mitchill, Samuel Latham
To: Madison, James



Sir
NewYork August 22nd. 1808

Mr. Richard Suydam of this city, has communicated to me his intention of visiting the Seat of government.  His Single object is to seek an interview with the secretary of State, and to beg a conference with him on the situation of american commerce in the mediterranean, and particularly on the conduct of the agent of the united states at malta.
This gentleman has very lately arrived from that quarter, and will probably be able to tell some interesting things.  I understand that he carries with him other good recommendations.
I must refer you to his own narrative for the disclosure of his particular wishes.  But I ought not to conclude my billet without assuring you of my very friendly gratulation.

Saml. L Mitchill

